Rtland, J.,
delivered the opinion of the court.
The question in this case, is one respecting the jurisdiction of the Law -Commissioner in St. Louis, in regard to the action of detinue, and his authority to issue a capias, after the 4th day of July, 1849,. the da$r thjat tl)e new code of practice went into effect.
The “Act to reform the pleadings- and practice in courts' of justice‘fn Missouri,” borrowed or copied, in a great measure, from the New York code, and which took effect, July 4th, 1849, aboli^ied all distinction *240between different actions at law, and all the forms of such actions and suits heretofore existing.
Under this act it is manifest, that there is no longer any action of detinue, nor any power to issue a capias in such action in our circuit courts. The jurisdiction of the action of detinue was given to the Law Commissioner’s court of St. Louis concurrently with the circuit court: See statute 1847. Though the practice aet, prohibiting its provisions from operating on justices’ courts, (except the XXY article,) fails to exempt the proceedings of the Law Commissioner’s court from its operation, yet, we are of the opinion that that act also controls, whenever applicable, the proceedings of the Law Commissioner, and has, accordingly abolished the action of detinue before such Law Commissioner, and consequently, that the Law Commissioner had no authority to issue the capias in this action.
We think it was the object of the legislature to extend the provisions of the new code of practice to the Law Commissioner’s court, as far as they were applicable to the proceedings of said court;
Under this view of the subject, the circuit court committed no error in dismissing the plaintiff’s action. The other judges concurring, its judgment is affirmed.